ALTENBERND, Chief Judge.
T.V., the mother, appeals an order adjudicating her child, K.V., dependent, but retaining the child in the parents’ care subject to state supervision. The father did not appeal the adjudication. The Department of Children and Family Services (the Department) concedes that the case must be remanded for a new hearing because a complete transcript is not available for review due to a malfunction in the equipment that taped the proceedings. D.G. v. Dep’t of Children & Families (In re R.G.), 835 So.2d 408 (Fla. 2d DCA 2003). That malfunction occurred shortly after the Department rested its case and the parents began their defense. T.V. argues that we are not required to remand for a new hearing because the trial court erred in failing to grant her motion for involuntary dismissal at the close of the Department’s case. We conclude, however, that the Department presented a prima facie case of dependency as to both parents. We therefore reverse the order adjudicating the child dependent as to the mother and remand for a new hearing on this issue.
Reversed and remanded.
NORTHCUTT and COVINGTON, JJ., Concur.